Citation Nr: 0209374	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for herpes zoster.


REPRESENTATION

Appellant represented by:	Pedro A. Fuentes Rivera, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for 20 years, and retired 
from service in February 1992.  He also had prior periods of 
active duty for training and inactive duty training.

This case first came before the Board of Veterans' Appeals 
from a rating decision rendered in March 1995 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 1998, the Board remanded 
this case in order to obtain additional evidence and to 
address due process concerns.  The case is again before the 
Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  Herpes zoster is first shown approximately one year 
following the veteran's separation from service.


CONCLUSION OF LAW

Herpes zoster was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that service connection can be 
granted for herpes zoster.  Such action was accomplished by 
means of the March 1995 rating decision, by the Statement of 
the Case and Supplemental Statements of the Case issued 
thereafter, and by the Board's February 1998 remand.  These 
documents informed him of the relevant criteria, and evidence 
needed, by which service connection could be granted.  He was 
also notified of the information needed through letters from 
VA seeking additional evidence.  In a letter in May 2002, the 
veteran was specifically provided with information concerning 
his claim and the evidence necessary to establish 
entitlement.  In view of these actions by VA, the Board finds 
that VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant.  In particular, the Board 
notes that VA made repeated, but unsuccessful, attempts to 
obtain the veteran's service medical records.  The Board 
concludes that all pertinent evidence that can be secured has 
been obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  

II.  Service Connection for Herpes Zoster

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).

In the instant case, it appears that many of the veteran's 
service medical records may be unavailable, notwithstanding 
repeated attempts by VA to obtain those documents.  However, 
the report of the medical examination conducted in 
conjunction with his retirement from active service has been 
associated with his claims folder and this report, dated in 
July 1991, shows that his skin was clinically evaluated as 
normal, and does not indicate the presence of herpes zoster, 
or complaints relating thereto.  In addition, a report of 
medical history prepared at that time shows that he denied 
having, or ever having had, skin disease. 

The medical evidence, in fact, first demonstrates the 
presence of herpes zoster in February 1993; the report of a 
VA examination conducted in that month notes a recent 
vesicular eruption on the right hemithorax, posterior side, 
on the eight/ninth intercostal spaces, of two-to-three weeks 
duration.  The report indicates a diagnosis of acute herpes 
zoster.  This report does not reflect that herpes zoster had 
been manifested more than three weeks prior to the date of 
the examination, apparently by the veteran's own admission.  
This places the onset of the veteran's herpes zoster 
approximately one year following his separation from active 
service.  It must be noted that herpes zoster is not a 
disability or disorder for which the post-service 
presumptions cited above are for application; see 38 C.F.R. 
§ 3.309 (2001).

The veteran has provided testimony concerning treatment for a 
skin condition he believed was herpes zoster; however, his 
testimony is not credible given the denial of any past or 
present skin diseases at the time of separation from service 
and the fact that when he was examined by VA in February 
1993, he provided only a history of two or three weeks of 
skin problems.  Further, while the veteran is competent to 
describe events or symptomatic manifestations of a disorder 
that are perceivable to a lay party, the Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise training, 
training or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  In this case, the veteran is 
not competent to diagnose himself with this condition and 
then associate this condition with his service.  In sum, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for herpes zoster.  
The veteran's claim, accordingly, fails.


ORDER

Service connection for herpes zoster is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

